DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/139,430 filed 12/31/2020

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2020/0146408) in view of Flax (US 3,441,033).

Claim 1. Porras discloses a multi-module utility case, comprising:

a case 100 having a plurality of compartments 140 and openings (spaces for brushes; fig. 5) formed within said case;

a plurality of modules (plates inserted in 140; fig. 5), with each said module being sized and shaped to form fit within at least one of the plurality of compartments and openings formed within the case (fig. 4-5);

wherein said plurality of modules are at least one of a thermal insulated module, a liquid-proof module, a spray module, an electrically insulated module, a mirror, a dental pick, an electrical charger, a hair comb module, a toothbrush module, a contact lens case module (abstract).

Porras fails to disclose retention means for the plurality of compartments. Flax teaches a retention means 34, 36, 38, 88, 90, 92 incorporated into each of the case plurality of compartments wherein each retention means provides a force to hold each respective module within a respective compartment (col. 6, ll. 62-75; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Porras to include the retention means of Flax to assist the user in maintaining the position of the stored items as seen in fig. 4 of Flax.

Claim 2. Porras-Flax discloses the multi-module utility case of claim 1, wherein said retention means is a detent 34, 36 and corresponding projection 38 incorporated into each of the case plurality of compartments (fig. 1). 



Claim 6. Porras-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules is a one-time usage liquid-proof module incorporating a removable seal strip to open said module to provide access to a liquid-based item (Porras; abstract).

Claim 9. Porras-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules is a one-time usage module that can incorporate a tear corner to open said module to allow dispensing of a powder or liquid-based composition (Porras; [0020]). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2020/0146408) in view of Flax (US 3,441,033) in view of Ambielli (US 2020/0086513).

Claim 3. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose spring actuated retention means. Ambielli teaches wherein said retention means is a push spring release mechanism incorporated into each of the case plurality of compartments wherein each said spring release mechanism provides a spring force to urge the respective module out of the case opening when push actuated by a user ([0049], [0052]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the retention means of Porras-Flax to include the spring-assisted retention means of Ambielle to remove an easily accessible product from the case. 




Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prottas (US 7,048,114) in view of Flax (US 3,441,033).

Claim 1. Prottas discloses a multi-module utility case, comprising:

a case 10 having a plurality of compartments 68 and openings (spaces for brushes; fig. 5) formed within said case;

a plurality of modules, with each said module being sized and shaped to form fit within at least one of the plurality of compartments and openings formed within the case (fig. 4-5);

wherein said plurality of modules are at least one of a thermal insulated module, a liquid-proof module, a spray module, an electrically insulated module, a mirror, a dental pick, an electrical charger, a hair comb module, a toothbrush module, a contact lens case module (abstract).

Prottas fails to disclose retention means for the plurality of compartments. Flax teaches a retention means 88, 90, 92 incorporated into each of the case plurality of compartments wherein each retention means provides a force to hold each respective module within a respective compartment (col. 6, ll. 62-75; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Prottas to include the retention means of Flax to assist the user in maintaining the position of the stored items as seen in fig. 4 of Flax.

Claim 7. Prottas-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules has a slide section 46 to provide access to an interior of said module (Prottas; fig. 4). 

Claim 8. Prottas-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules (lens) is a one-time usage module that includes at least one push-through section or packet (col. 3, ll. 12-40; fig. 4). 
Claims 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 7,048,114) in view of Flax (US 3,441,033) Penaflor (US 2020/0229564).

Claim 10-13, 15. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose a spray bottle. Penaflor teaches wherein at least one of the plurality of modules is a spray device formed with nozzle, an actuator, and a pressure valve to allow users to load said spray device with a liquid-based composition under pressure;

wherein at least one of the plurality of modules has a flexible section (toothpaste) and nozzle allowing a user to apply pressure to the module and force any contents within the module out the nozzle ([0045]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container kit contents of Porras-Flax to include the spray bottle of Penaflor to provide the user with other forms releasing stored contents. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 7,048,114) in view of Flax (US 3,441,033) in view of Taylor (US 2005/0150513).

Claim 14. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose magnets. Taylor teaches the utility case further comprising a plurality of magnets 116 incorporated into said utility case 100; and 

an additional element 118 having respective magnets incorporated into said additional element wherein said additional element may be directly and magnetically attached to an outside surface of said utility case ([0037]; fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case of Porras-Flax to include the magnetic connection of Taylor to assist in maintaining a closed configuration of the case. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prottas (US 7,048,114) in view of Flax (US 3,441,033) in view of Roberts et. al. (US 2017/0340403).

Claim 16: Prottas-Flax discloses the multi-module utility case of claim 1, but fails to disclose a case including an epi-pen. Roberts et. al. teaches wherein at least one of the plurality of modules is an epi-pen module ([0014]; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case contents of Prottas-Flax to include the epi-pen of Roberts et. al. to provide the user with other stored contents. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prottas (US 7,048,114) in view of Flax (US 3,441,033) in view of Verneuille (US 9,578,938)

Claim 17. Prottas-Flax discloses the multi-module utility case of claim 1, but fails to disclose food utensils. Verneuille teaches wherein at least one of the plurality of modules houses at least one of a straw and a food utensil (col. 12, ll. 41-50). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the kit of Prottas-Flax to include the utensils of Verneuille to cooperate with the remaining components of Prottas-Flax and prepare a traveler for emergency and non-emergency travel situations (Verneuille; abstract). 

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 5,337,890).

Claim 18-21. Lai discloses a multi-module utility case, comprising:

a case sleeve 7 having a larger opening at one end (opening at front end),

8a, b sized and shaped to slide within said case sleeve larger opening and to form fit within said case sleeve (col. 2, ll. 3-30);

a plurality of frictionally engaged modules, with each said module being sized and shaped so that said plurality of modules form fit upon said plate (abstract); and

a retention means 71, 81 incorporated into said case sleeve and plate to provide a retaining force of said plate and said plurality of modules within said case sleeve (fig. 3). 

It is noted that the cavities could accommodate a range of modules. Including those specified in the claims would be an obvious combination to one having ordinary skill in the art. Such a modification would fail to work against the utility of the invention since a modification in the size of the module could be made.  

A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735